Citation Nr: 1535238	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  13-01 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than March 9, 2009 for the award of service connection for traumatic brain injury (TBI), including memory loss.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel
INTRODUCTION

The Veteran had active duty service from May 1991 to December 1994.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2010 rating decision in which the RO, inter alia, denied the Veteran's claim for an earlier effective date for the award of service connection for a TBI, including memory loss.
In December 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2012, and the Veteran filed a substantive appeal (VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2013.

In June 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript has been associated with the record.

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a separate, paperless, electronic Virtual VA file.  A review of the documents in Virtual VA reveals various adjudicatory documents that are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

2.  On February 13, 2006, the Veteran submitted an informal claim for service connection for posttraumatic stress disorder (PTSD), depression and anxiety as secondary to an in-service assault.

3.  On February 14, 2006, the Veteran submitted a PTSD Questionnaire in which described experiencing memory loss and other memory impairments after the in-service assault.

4.  The February 13, 2006 claim can reasonably be construed as a claim of entitlement to service connection for a TBI, including memory loss.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for the assignment of an effective date of February 13, 2006, for the award of service connection for TBI, including memory loss, are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.151(a), 3.155, 3.156, 3.400 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

As regards the Veteran's earlier effective date claim, as is explained in more detail below, the Board is granting the claim to the fullest extent legally permissible-namely, February 13, 2006; hence all necessary notice and development to fairly adjudicate the claim has been accomplished.   Further, as this date has been identified by the Veteran's representative as the appropriate effective date, this decision represents a full grant of benefits sought on appeal; hence, no discussion is needed as to whether an effective date earlier than February 13, 2006 is warranted. 

Generally, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final adjudication, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

Here, the October 2010 rating decision determined that the Veteran had sustained a TBI as a result of an in-service assault and awarded service connection for a TBI, including memory loss, on that basis.  A September 2009 Decision Review Officer decision determined that the Veteran's diagnosed anxiety disorder was related to his in-service assault.  Hence, the critical inquiry is whether the Veteran's February 13, 2006 claim identified by the Veteran's representative as the earliest claim for compensation does, in fact, constitutes a claim for service connection for a TBI, including memory loss. 

Relevant legal authority provides that a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Regardless of whether a claim is formal informal, it must, at a minimum, identify the benefit sought and express some intent to seek it.  See 38 C.F.R. § 3.155(a); see also Brannon v. West, 12 Vet. App. 32, 34 (1998).   Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The Board notes that the United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  See also Robinson v. Shinseki, 557 F.3d 1355, 1358-59 (Fed. Cir. 2009), citing, e.g., Comer v. Peake, 552 F.3d 1362, 1368 (Fed. Cir. 2009). Additionally, consideration should be given to the fact that most veteran-claimants lack medical expertise.  Therefore, any claim for benefits should be construed based on the reasonable expectations of the non-expert, self-represented claimant as well as the evidence developed in processing the claim.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In other words, VA should focus on the claimant's description of history and symptomatology when evaluating the breadth and scope of a claim.  

As previously noted above, the Veteran filed an informal claim for compensation for "PTSD, depression, anxiety, secondary to the beating [he] suffered in the service by six men" that was received by the RO on February 13, 2006.   Although he did not expressly indicate that he was seeking benefits for a TBI, including memory loss, he submitted a PTSD Questionnaire on February 14, 2006 in which he described the in-service assault and indicated that he had woken up the day following the assault with no knowledge of what had happened and that he had problems remembering things when he had returned to his unit.  The Board acknowledges that it is not the intent of the law to require VA to impart meaning to a veteran's statements or evidence where there is none.  See, e.g., MacPhee v. Nicholson, 459 F.3d 1323, 1328 (Fed. Cir. 2006); see also Brannon, supra.  In this case, however, the Veteran's February 2006 claim does not specifically identify that he is seeking service connection for an acquired psychiatric disorder only.  Rather, he claims service connection for PTSD, depression and anxiety as secondary to his in-service assault.  Furthermore, it was not until the September 2009 VA examination that the Veteran was definitely diagnosed with TBI.

The Board acknowledges that in later correspondence, such as the Veteran's March 2009 statement, there is clear evidence of intent to seek VA compensation benefits for TBI, including mild memory loss. However, on February 13, 2006, the Veteran submitted a statement seeking benefits related to an in-service personal assault.  He then submitted a statement detailing memory loss and other memory impairments related to this incident the following day.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. pp. 49, 53-56 (1990). 

Given the evidence noted above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for assignment of an effective date of February 13, 2006, for the award of service connection for TBI, including memory loss, are met.  See 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.155(a), 3.400


ORDER

An effective date of February 13, 2006, for the award of service connection for TBI, including memory loss, is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


